IN THE COURT OF APPEALS OF TENNESSEE
                           MIDDLE SECTION AT NASHVILLE
                                                                               FILED
IN RE:                                        )                                 January 16, 1998
                                              )
AMELIA JEAN DOWLING                           )       Davidson Probate        Cecil W. Crowson
a/k/a                                         )       No. 97P-83             Appellate Court Clerk
AMELIA JEAN BERLE,                            )
a minor                                       )       Appeal No.
                                              )       01-A-01-9706-PB-00268




                                     DISSENT


         This respectful dissent is deemed necessary and proper for the following reasons:



         The majority of American parents have reared or are rearing children. It therefore

requires no “crystal ball” or expert knowledge to have, express and apply an opinion as to the

effect upon a child of being known by a surname different from that of its parents. Children

are frequently addressed by their teachers and playmates by their surnames rather than their

given (first) name.



         The subject child is now about 18 months old. She has not yet experienced, but

certainly will experience confusion and embarrassment with her playmates and teachers.



         Under these considerations, the parents had the burden of showing that the best

interest of the child would be served by allowing the name change. No evidence on this

subject having been offered, the Trial Judge properly denied the parents’ unusual request.



         Upon appeal, this Court recognized the interest of the child by designating a guardian

ad litem who did not recognize the interest of the child but argued in favor of the rights of the

child.
       In this procedural situation there is no expectation that an application for permission

to appeal to the Supreme Court will be filed.



       This Court should designate another guardian ad litem to make such application to the

Supreme Court and, if permitted, to actively represent the interest of the child in that court.



                                                Respectfully submitted,




                                                HENRY F. TODD
                                                PRESIDING JUDGE, MIDDLE SECTION




                                                -2-